DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. [U.S. 2012/0044280 A1].
Regarding claims 1 and 13, Nakayama et al. discloses a projection type display device [30] and a light source device [34, see figure 9] comprising: a laser light source group [34] including at least one multi-emitter laser light source [34R, 34G] and at least one non-multi-emitter laser light source [34B] that emits a colored light different from 
Regarding claim 2, Nakayama et al. discloses an integrator optical system [35, 37] that converts a luminous flux aggregated by the color synthesis by the light guide unit into substantially parallel light (figure 9).
Regarding claim 3, Nakayama et al. discloses the integrator optical system is conjugate with a two-dimensional spatial modulation element [31] (figure 9).
Regarding claim 7, Nakayama et al. discloses the light source device includes a polarization optical element [38] arranged on an optical path of a luminous flux [36] aggregated by the color synthesis by the light guide unit [33b and 33c], and the luminous flux is incident on the optical element for polarization at substantially Brewster's angle (figure 9).
Regarding claim 8, Nakayama et al. discloses a plurality of multi-emitter laser light sources [34R and 34G] and/or a plurality of non-multi-emitter laser light sources is arranged so that a traveling direction [34r and 34g] of a substantially central portion of each laser light on an emission surface of each of the light sources does not share one plane (figure 9).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. in view of Kurosaki [U.S. 2016/0057397 A1].
Regarding claim 11, Nakayama et al. discloses the light source device, but does not clearly disclose the wide-emitter laser light source.
Kurosaki teaches the wide-emitter laser light source (figure 4, paragraph 0071).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light source device of Nakayama et al. with the wide-emitter laser light source as taught by Kurosaki for purpose of providing an advantageous way of an emission angle of a laser beam relative to a cementing plane of each diode differs between a vertical direction and a horizontal direction.

Kurosaki teaches the concave cylindrical surface, and the radius of curvature of the concave cylindrical surface (figure 5A and 6A, paragraph 0074).
A particular range value of the radius of curvature must first be recognized as a result‑effective range value, i.e., a range value that achieves a recognized result, before the determination of the optimum or workable ranges of said value might be characterized as routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light source device of Nakayama et al. with the wide-emitter laser light source as taught by Kurosaki for purpose of providing an advantageous way of controlling light beam as wanted.
Allowable Subject Matter
Claims 4-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 4, 5, 6 and 9, each recites further details of the light source device, which are not disclosed or suggested by the prior of record. Claim 10 depend on claim 9.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAO Q TRUONG/Primary Examiner, Art Unit 2875